DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the application received on 5/2/19.  Claims 1-20 are pending in the application.  
Claim(s) 1, 3, 5-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindley et al. (US 2009/0307261).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lindley, and further in view of Burns et al. (US 9,361,011).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lindley, and further in view of Brown (US 2008/00228749).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lindley, and further in view of Cai (US 20140285717).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lindley, and further in view of Venetianer et al. (US 7,868,912).
Claims 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lindley et al. (US 2009/0307261), and further in view of Frueh et al. (US 9,870,621).
15 is rejected under 35 U.S.C. 103 as being unpatentable over Lindley in view of Frueh, and further in view of Burns et al. (US 9,361,011).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lindley in view of Frueh, and further in view of Brown (US 2008/00228749).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lindley et al. (US 2009/0307261), and further in view of Boman et al. (US 9,495,614).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lindley in view of Boman, and further in view of Burns et al. (US 9,361,011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindley et al. (US 2009/0307261).

With respect to claim 1, Lindley teaches a method, comprising: 
receiving a first image captured via a first camera (Lindley, pa 0020, devices such as digital cameras, camcorders, television cameras, etc. can produce multiple media objects & pa 0034, select 601 a first media object from a group of media objects); 
analyzing the first image to identify a first object within the first image (Lindley, pa 0034, a feature of the first media object’s digital image can be detected 603); 
generating an object tag comprising information associated with the first object (Lindley, pa 0034, receive 602 a metadata tag descriptive of the first media object, detecting 603 can be combined with receiving a metadata tag 602); 
storing the object tag and object information associated with the first object (Lindley, pa 0042, Fig. 7 shows a process that performs comparisons between multiple media objects, the metadata tag can be associated 725 with the selected media object, If a media object is associated with a tag, then the received 720 information can be used to edit, replace, or append the tag. The new or modify tag can be stored within the media object or separately from the media object. The comparison methods can include one or more method such as methods 502, 512, 606); 
receiving a second image captured via a second camera (Lindley, pa 0035, select 604 a second media object from the group of media objects); 
identifying, based upon at least one of the second image or the object information, the first object within the second image (Lindley, pa 0035, A feature of the second media object's digital image can be detected 605. The association process can compare 606 the first media object's feature with the second media object's feature. & pa 0036, If the comparison is true 607, the process can associate 608 the metadata tag with the second media object and can finish 609.); and
displaying, via a display device, a representation of the object tag (Lindley, pa 0043, metadata tags can be displayed).

With respect to claim 3, Lindley teaches the method of claim 1, comprising receiving an input via a client device associated with the first camera, wherein the object tag is generated based upon the input (Lindley, pa 0031, A first media object can be selected 402 from the media objects by either a user or automatically by the process. The process can receive 403 a metadata tag descriptive of the first media object. Sources for the metadata tag can include the user interface 300).

With respect to claim 5, Lindley teaches the method of claim 3, wherein the input corresponds to a text-input received via the client device (Lindley, pa 0030, The user interface 300 can be displayed, for example, on computer 110, a prompt 325 for entering one or more tags can be displayed in the user interface 300 along with a text entry box 330).

With respect to claim 6, Lindley teaches the method of claim 3, wherein the client device is wirelessly connected to at least one of the first camera or the second camera (Lindley, pa 0024, The camera 105 can transfer data such as media objects and associated metadata to a computer 110 over a communication link 115. The communication link 115 can be wireless).

With respect to claim 7, Lindley teaches the method of claim 1, wherein the object information comprises at least one of: a type of object of the first object; the first image; a third image comprising the first object; a portion of the first image 

With respect to claim 8, Lindley teaches the method of claim 1, wherein the object information comprises at least one of: a location associated with the first object (Lindley, pa 0023, A photographic device can record the location of where of a digital image was taken and/or a timestamp of when the digital image was taken. The location information and/or timestamp can be associated with the digital image. & pa 0033, Geographic coordinates can be included within a media object or in a file or data structure associated with the media object.); or audio recorded via a microphone during a time that the first image is captured.

With respect to claim 9, Lindley teaches the method of claim 8, comprising: determining a second location associated with the second image; and comparing the second location with the location associated with the first object to determine a distance between the second location and the location, wherein the identifying the first object within the second image is performed based upon the distance (Lindley, pa 0033, The comparison 405 can include comparing 512 the first media object's geographic coordinates with the second media object's geographic coordinates. A distance between the first media object's geographic coordinates and the second media object's 

With respect to claim 12, Lindley teaches the method of claim 1, wherein the first camera is the same as the second camera (Lindley, pa 0022, A photographic device such as a camera 105, a mobile phone with a camera, or camcorder can produce media objects.).

With respect to claim 13, Lindley teaches the method of claim 1, wherein the generating the object tag is performed responsive to receiving a request to generate the object tag (Lindley, pa 0031, the first media object can be selected by a user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lindley, and further in view of Burns et al. (US 9,361,011).

claim 2, Lindley teaches the method of claim 1, as discussed above.  Lindley doesn't expressly discuss wherein: the first image corresponds to a portion of a first real-time video that is continuously transmitted by the first camera; and the second image corresponds to a portion of a second real-time video that is continuously transmitted by the second camera.
	Burns teaches the first image corresponds to a portion of a first real-time video that is continuously transmitted by the first camera; and the second image corresponds to a portion of a second real-time video that is continuously transmitted by the second camera (Burns, Col. 15 Li. 35-37, the hub device receives video data from video sources (including cameras) located at various physical locations).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Lindley in view of Boman to have included the teachings of Burns because it provides a more efficient, informative, and user-friendly presentation of surveillance video (Burns, Col. 1 Li. 25-42).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lindley, and further in view of Brown (US 2008/00228749).

With respect to claim 4, Lindley teaches the method of claim 3, wherein the input corresponds to an audio recording received via a microphone associated with the client device (Lindley, pa 0023, microphone to allow a user to record speech or sounds as a metadata tag).

Brown teaches the method comprising transcribing the audio recording to generate the object tag (Brown, pa 0036-0037, transcribing audio into text to generate tags for the data).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Lindley to have included the teachings of Brown because it can provide meaningful tags to content (Brown, pa 0007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lindley, and further in view of Cai (US 20140285717).

With respect to claim 10, Lindley teaches the method of claim 8, as discussed above.  Lindley doesn't expressly discuss recording second audio via the microphone during a time that the second image is captured; and comparing the second audio with the audio to determine an audio similarity between the second audio and the audio, wherein the identifying the first object within the second image is performed based upon the audio similarity.
Cai teaches recording second audio via the microphone during a time that the second image is captured; and comparing the second audio with the audio to determine an audio similarity between the second audio and the audio, wherein the identifying the first object within the second image is performed based upon the audio similarity (Cai, 
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Lindley with the teachings of Cai because it can indicate an object detected in the video (Cai, pa 0029).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lindley, and further in view of Venetianer et al. (US 7,868,912).

With respect to claim 11, Lindley teaches the method of claim 1, as discussed above.  Lindley doesn't expressly discuss displaying a real-time video, received via the second camera, via the display device; and overlaying the representation of the object tag onto the real-time video.
Venetianer teaches displaying a real-time video, received via the second camera, via the display device (Venetianer, Col. 21 Li. 15-17, output of the direct feed of the source video is displayed); and overlaying the representation of the object tag onto the real-time video (Venetianer, Col. 21 Li. 15-17, output can include reports for an operator, Fig. 12-14 & Col. 15 Li. 36-38, identifying a response for the video, such as activating a visual alert on a system display, Col. 21 Li. 34-43, the report for the aisle in the grocery store of Fig. 15, marked up to include labels).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified .

Claims 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lindley et al. (US 2009/0307261), and further in view of Frueh et al. (US 9,870,621).

With respect to claim 14, Lindley teaches a computing device comprising: 
a processor (Lindley, pa 0025, server 120 & pa 0048, processor); and 
memory comprising processor-executable instructions that when executed by the processor cause performance of operations (Lindley, pa 0025, server 120 & pa 0048, memory), the operations comprising: 
receiving a first image captured via a first camera (Lindley, pa 0020, devices such as digital cameras, camcorders, television cameras, etc. can produce multiple media objects & pa 0034, select 601 a first media object from a group of media objects); 
analyzing the first image to identify a first object within the first image (Lindley, pa 0034, a feature of the first media object’s digital image can be detected 603); 
generating an object tag comprising information associated with the first object (Lindley, pa 0034, receive 602 a metadata tag descriptive of the first media object, detecting 603 can be combined with receiving a metadata tag 602); 
storing the object tag and object information associated with the first object (Lindley, pa 0042, Fig. 7 shows a process that performs comparisons between 
receiving a second image captured via a second camera (Lindley, pa 0035, select 604 a second media object from the group of media objects); 
identifying, based upon at least one of the second image or the object information, the first object within the second image (Lindley, pa 0035, A feature of the second media object's digital image can be detected 605. The association process can compare 606 the first media object's feature with the second media object's feature. & pa 0036, If the comparison is true 607, the process can associate 608 the metadata tag with the second media object and can finish 609.).
Lindley doesn't expressly discuss determining, based upon the second image, a location of the first object.
Frueh teaches receiving a first image captured via a first camera (Frueh, Col. 6 Li. 6-7, processing each of the video clips is captured by a respective video camera); 
analyzing the first image to identify a first object within the first image (Frueh, Col. 6 Li. 55, block 302, the features in video clip Vi are identified);
identifying, based upon at least one of the second image or the object information, the first object within the second image (Frueh, Col. 6 Li. 63-64, At block 305, a matching M is determined based on motion in video clips V1,…, VN & Col. 7 Li. 16-18, each ordered pair in matching M indicates a correspondence between a first 
determining, based upon the second image, a location of the first object (Frueh, Fig. 3 step 306 & Col. 7 Li. 33-36, At block 306, the relative locations of the N video cameras capturing video clips V1,…, VN are determined based on matching M and the two-dimensional coordinates of the features in frames of video clips V1-V).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Lindley to have included the teachings of Frueh because it assists in determining if the object is present in both images (Frueh, Col. 2 Li. 40-49).

With respect to claim 16, Lindley in view of Frueh teaches the computing device of claim 14, the operations comprising receiving an input via a client device associated with the first camera, wherein the object tag is generated based upon the input (Lindley, pa 0031, the first media object can be selected by a user).

With respect to claim 18, Lindley in view of Frueh teaches the computing device of claim 16, wherein the input corresponds to a text-input received via the client device (Lindley, pa 0030, The user interface 300 can be displayed, for example, on computer .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lindley in view of Frueh, and further in view of Burns et al. (US 9,361,011).

With respect to claim 15, Lindley in view of Frueh teaches the computing device of claim 14, as discussed above.  Lindley in view of Frueh doesn't expressly discuss wherein: the first image corresponds to a portion of a first real-time video that is continuously transmitted by the first camera; and the second image corresponds to a portion of a second real-time video that is continuously transmitted by the second camera.
Burns teaches wherein: the first image corresponds to a portion of a first real-time video that is continuously transmitted by the first camera; and the second image corresponds to a portion of a second real-time video that is continuously transmitted by the second camera (Burns, Col. 15 Li. 35-37, the hub device receives video data from video sources (including cameras) located at various physical locations).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Lindley in view of Frueh to have included the teachings of Burns because it provides a more efficient, informative, and user-friendly presentation of surveillance video (Burns, Col. 1 Li. 25-42).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lindley in view of Frueh, and further in view of Brown (US 2008/00228749).

With respect to claim 17, Lindley in view of Frueh teaches the computing device of claim 16, wherein the input corresponds to an audio recording received via a microphone associated with the client device (Lindley, pa 0023, microphone to allow a user to record speech or sounds as a metadata tag).
Lindley in view of Frueh doesn't expressly discuss the operations comprising transcribing the audio recording to generate the object tag.
Brown teaches the operations comprising transcribing the audio recording to generate the object tag (Brown, pa 0036-0037, transcribing audio into text to generate tags for the data).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Lindley in view of Frueh to have included the teachings of Brown because it can provide meaningful tags to content (Brown, pa 0007).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lindley et al. (US 2009/0307261), and further in view of Boman et al. (US 9,495,614).

With respect to claim 19, Lindley teaches a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising: 
receiving a first image captured via a first camera (Lindley, pa 0020, devices such as digital cameras, camcorders, television cameras, etc. can produce multiple media objects & pa 0034, select 601 a first media object from a group of media objects); 
analyzing the first image to identify a first object within the first image (Lindley, pa 0034, a feature of the first media object’s digital image can be detected 603); 
generating an object tag comprising information associated with the first object  (Lindley, pa 0034, receive 602 a metadata tag descriptive of the first media object, detecting 603 can be combined with receiving a metadata tag 602); 
storing the object tag and object information associated with the first object (Lindley, pa 0042, Fig. 7 shows a process that performs comparisons between multiple media objects, the metadata tag can be associated 725 with the selected media object, If a media object is associated with a tag, then the received 720 information can be used to edit, replace, or append the tag. The new or modify tag can be stored within the media object or separately from the media object. The comparison methods can include one or more method such as methods 502, 512, 606); 
receiving a second image captured via a second camera (Lindley, pa 0035, select 604 a second media object from the group of media objects); 
identifying, based upon at least one of the second image or the object information, the first object within the second image (Lindley, pa 0035, A feature of the second media object's digital image can be detected 605. The association process can compare 606 the first media object's feature with the second media object's feature. 
Lindley doesn't expressly discuss outputting, via a speaker, an audio message indicative of the object tag.
Boman teaches analyzing the first image to identify a first object within the first image (Boman, Col. 16 Li. 21-23, compare recognized image features in the image with descriptor labels for similarity to find matches); 
generating an object tag comprising information associated with the first object (Boman, Col. 20 Li. 7-10, associate verified labels with the image from descriptor labels); 
outputting, via a speaker, an audio message indicative of the object tag (Boman, Col. 20 Li. 1-4, a user may desire that a verified description of the image content be … output by the device (audio, etc.) & Col. 23 Li. 1-11, output the verified labels).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Lindley with the teachings of Boman because it allows the user to become aware of the image description (Boman, Col. 20 Li. 1-4).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lindley in view of Boman, and further in view of Burns et al. (US 9,361,011).

claim 20, Lindley in view of Boman teaches the non-transitory machine readable medium of claim 19, as discussed above.  Lindley in view of Boman doesn't expressly discuss wherein: the first image corresponds to a portion of a first real-time video that is continuously transmitted by the first camera; and the second image corresponds to a portion of a second real-time video that is continuously transmitted by the second camera.
Burns teaches wherein: the first image corresponds to a portion of a first real-time video that is continuously transmitted by the first camera; and the second image corresponds to a portion of a second real-time video that is continuously transmitted by the second camera (Burns, Col. 15 Li. 35-37, the hub device receives video data from video sources (including cameras) located at various physical locations).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Lindley in view of Boman to have included the teachings of Burns because it provides a more efficient, informative, and user-friendly presentation of surveillance video (Burns, Col. 1 Li. 25-42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169